Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections 
Claims 19-20 are objected to because of the following informalities:  
In claims 19-20, “contact areas between the material of the non-bending region and the material of the bending region comprise micro holes” are not supported by the SPEC/drawing. Applicant determined (Remark, page-5) the support for these claims are in paragraphs [41], [45], and Fig 1. However, nowhere in Fig 1 nor the SPEC shows the claimed limitations. In addition,  only “transition region of the two materials can be connected by offset edge overlapping or micro-hole treatment” is disclosed through the whole SPEC.  Further clarification is required. Examiner would like to remind Applicant that if the claimed limitations are belong to non-elected embodiment, these claims should be withdrawn. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations (claims 19-20 as discussed above), discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over HER (US 20160188098 A1) in view of Kim (US 20170061836 A1) and Chuman (US 20040150584).
With regard to claim 1, HER discloses A cover plate, (abstract; fig 1-28) comprising: a non-bending region and a bending region connected to the non-bending region (at least fig 27; paragraph [150]-[155]); wherein a hardness of a portion of the cover plate disposed in the bending region is less than a hardness of a portion of the cover plate disposed in the non-bending region (at least fig 27; paragraph [150]-[155]); a material of the non-bending region comprises a rigid material and is made of glass (paragraph [51], [94]), and a material of the bending region comprises a flexible material (at least fig 27; paragraph [150]-[155]).
HER lacks teaching: wherein a groove is defined in a side of the non-bending region connected to the bending region, and the flexible material of the bending region extends into the groove; and the material of the non-bending region and the material of the bending region are bonded by an optical adhesive. 
Kim teaches a plate structure comprising: a groove is defined in a side of the non-bending region connected to the bending region, and the flexible material of the bending region extends into the groove; (at least fig 12-16; paragraph [183]-[193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (non-bending region with groove and flexible material of the bending region extends into the groove) and modify to previous discussed structure (modified to HER’s flexible and non-bending region portion as discussed above) so as to further support the bending area of the modified structure and/or provide more even/smooth flexibility on the bending area. 
HER in view of Kim lacks teaching: the material of the non-bending region and the material of the bending region are bonded by an optical adhesive.
Chuman teaches a display structure comprising an optical adhesive (paragraph [110]-[115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (optical adhesive) and modify to previous discussed structure (modified to previous discussed the material of the non-bending region and the material of the bending region) so as to further improve the bonding between the two materials/structures of the modified structure. 
Regarding claim 10, the above discussed art further disclosed A flexible display device, (abstract; fig 1-28) comprising: a display panel (at least fig 27; paragraph [150]-[155]); and a cover plate disposed on a light emitting surface of the display panel (at least fig 27; paragraph [150]-[155]); wherein the cover plate comprises a non-bending region and a bending region connected to the non-bending region (at least fig 27; paragraph [150]-[155]), and a hardness of a portion of the cover plate disposed in the bending region is less than a hardness of a portion of the cover plate disposed in the non-bending region(at least fig 27; paragraph [150]-[155]); a material of the non-bending region comprises a rigid material and is made of glass (paragraph [51], [94]), and a material of the bending region comprises a flexible material (at least fig 27; paragraph [150]-[155]).
HER lacks teaching: wherein a groove is defined in a side of the non-bending region connected to the bending region, and the flexible material of the bending region extends into the groove; and the material of the non-bending region and the material of the bending region are bonded by an optical adhesive. 
Kim teaches a plate structure comprising: a groove is defined in a side of the non-bending region connected to the bending region, and the flexible material of the bending region extends into the groove; (at least fig 12-16; paragraph [183]-[193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (non-bending region with groove and flexible material of the bending region extends into the groove) and modify to previous discussed structure (modified to HER’s flexible and non-bending region portion as discussed above) so as to further support the bending area of the modified structure and/or provide more even flexibility on the bending area. 
HER in view of Kim lacks teaching: the material of the non-bending region and the material of the bending region are bonded by an optical adhesive.
Chuman teaches a display structure comprising an optical adhesive (paragraph [110]-[115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (optical adhesive) and modify to previous discussed structure (modified to previous discussed the material of the non-bending region and the material of the bending region) so as to further improve the bonding between the two materials/structures of the modified structure. 
Regarding claims 19, 20 (see also objection), modified HER further teaches contact areas between the material of the non-bending region and the material of the bending region comprise micro holes (at least Kim’s fig 14-16; the holes received 615c; Examiner consider as micro holes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (micro holes and associate fastener/parts as discussed in Kim) and modify to previous discussed structure so as to further secure the modified structure. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Claim 1 is amended to incorporate the feature "made of glass". The amendment is supported by paragraph [0041] of the present application. See paragraph [0041], it discloses "a high strength glass material is used in the first non-bending region 101 and the second non-bending region 102 on the both sides of the cover plate". The non-bending region of the cover plate is made of high strength glass material to provide sufficient impact resistance. (see FIG. 1 of the present application, provided below) Applicant respectfully submits that the cover substrate 150 of HER does not correspond to the cover plate of the present application. In paragraph [0133] of HER, it discloses "at least a portion of the cover substrate 150 may be flexible. For example, the entire cover substrate 150 may be flexible. Alternatively, the folding area FA of the cover substrate 150 may be flexible and the active area AA and the unactive area UA of the cover substrate 150 may be rigid (see FIG. 26 and FIG. 27 of HER provided below)." That is to say, the entire cover substrate 150 of HER can be flexible. This causes the flexible display device to have insufficient impact resistance, and therefore, the flexible display device of HER is easily damaged. In contrast, the present application is directed to providing a cover plate having a non-bending region 101, 102 and a bending region 103 connected to the non-bending region 101, 102. The non-bending region 101, 102 must be rigid to have sufficient impact resistance.” (pages 8-12).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
HER teaches: A flexible display device, (abstract; fig 1-28) comprising: a display panel (at least fig 27; paragraph [150]-[155]); and a cover plate disposed on a light emitting surface of the display panel (at least fig 27; paragraph [150]-[155]); wherein the cover plate comprises a non-bending region and a bending region connected to the non-bending region (at least fig 27; paragraph [150]-[155]), and a hardness of a portion of the cover plate disposed in the bending region is less than a hardness of a portion of the cover plate disposed in the non-bending region(at least fig 27; paragraph [150]-[155]); a material of the non-bending region comprises a rigid material and is made of glass (paragraph [51], [94]), and a material of the bending region comprises a flexible material (at least fig 27; paragraph [150]-[155]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841